Case: 20-30652     Document: 00516093651         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 15, 2021
                                  No. 20-30652
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Martha Bradley,

                                                           Plaintiff—Appellant,

                                       versus

   Macy’s Corporate Services, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:19-CV-31


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam: *
          Martha Bradley was injured when she slipped in a puddle of water on
   the floor of a Macy’s department store. She brought a negligence suit against
   Macy’s. The district court granted summary judgment to Macy’s. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30652      Document: 00516093651         Page: 2   Date Filed: 11/15/2021




                                   No. 20-30652


                                        I.
          Martha Bradley visited the Macy’s department store in the Mall of
   Louisiana on December 14, 2017. While at the store, Bradley slipped in a
   puddle of water on the floor. She fell and injured her back, and has since
   undergone two surgeries on her lumbar spine.
          Bradley filed suit against Macy’s in Louisiana state court on
   December 13, 2018, alleging that Macy’s negligently failed to keep the store
   free from an unreasonably dangerous condition—namely, the puddle. See
   La. Rev. Stat. § 9:2800.6(A). Macy’s removed the suit to federal court.
          The district court granted summary judgment to Macy’s. The court
   noted that under Louisiana law, Bradley had a burden to show that “[t]he
   merchant either created or had actual or constructive notice of the condition
   which caused the damage, prior to the occurrence.” Id. § 9:2800.6(B)(2).
   The district court found that Bradley had failed to create a genuine issue of
   material fact on the notice element, because she had put forth no positive
   evidence of notice other than mere speculation that the puddle had existed
   for some time.
          Bradley timely appealed the district court’s summary judgment
   ruling. Bradley also filed a pro se “motion for summary reconsideration” in
   the district court. We granted Bradley’s motion to stay further proceedings
   in this court pending the district court’s consideration of Bradley’s motion.
   The district court denied Bradley’s motion on May 24, 2021, and Bradley did
   not appeal from that denial.
                                        II.
          Bradley first argues that the district court should have granted her
   motion for summary reconsideration. But Bradley did not appeal the district
   court’s denial of that motion. A party challenging an order disposing of a




                                        2
Case: 20-30652      Document: 00516093651           Page: 3     Date Filed: 11/15/2021




                                     No. 20-30652


   postjudgment motion must file an amended, or separate, notice of appeal
   from the entry of the later order. Fed. R. App. P. 4(a)(4)(B)(ii).
   Accordingly, we lack jurisdiction to consider whether the district court erred
   in denying Bradley’s motion for summary reconsideration. See, e.g., Vega v.
   Town of Flower Mound, Tex., 737 F. App’x 683, 684 (5th Cir. 2018); Funk v.
   Stryker Corp., 631 F.3d 777, 780–81 (5th Cir. 2011).
          Bradley also argues that the district court erred by granting summary
   judgment to Macy’s. We review de novo a district court’s grant of summary
   judgment, applying the same standards as the district court. Jones v. New
   Orleans Regional Physician Hosp. Org., Inc., 981 F.3d 428, 432 (5th Cir. 2020).
   Summary judgment is warranted if the movant shows that there is no genuine
   dispute as to any material fact and that the movant is entitled to judgment as
   a matter of law. Fed. R. Civ. P. 56(a).
          Louisiana law provides that “[i]n a negligence claim brought against a
   merchant by a person lawfully on the merchant’s premises for damages as a
   result of an injury, death, or loss sustained because of a fall due to a condition
   existing in or on a merchant’s premises, the claimant shall have the burden
   of proving,” among other things, that “[t]he merchant either created or had
   actual or constructive notice of the condition which caused the damage, prior
   to the occurrence.” La. Rev. Stat. § 9:2800.6(B). “Constructive notice”
   exists when “the claimant has proven that the condition existed for such a
   period of time that it would have been discovered if the merchant had
   exercised reasonable care.” Id. § 9:2800.6(C)(1). The district court
   concluded that summary judgment was appropriate because Bradley
   provided no evidence, beyond mere speculation, that Macy’s created or had
   actual or constructive notice of the water puddle on the floor.
          Bradley says that she provided sufficient evidence to create a genuine
   factual dispute as to whether Macy’s “created” the puddle. Bradley relies on




                                           3
Case: 20-30652        Document: 00516093651              Page: 4       Date Filed: 11/15/2021




                                         No. 20-30652


   Deshotel v. Wal-Mart Louisiana, LLC, 850 F.3d 742 (5th Cir. 2017), where we
   held that negligent maintenance of a roof can qualify as “creation” of a
   hazard under § 9:2800(B). Id. at 745. Bradley argues that two pieces of
   evidence create a fact dispute as to whether Macy’s created the puddle of
   water: first, testimony from a Macy’s employee that Macy’s maintains its
   own floors; and second, Ms. Bradley’s testimony regarding the moistness of
   a sprinkler head above the area where she fell. 1
           Bradley’s evidence is insufficient to preclude summary judgment. In
   Deshotel, we found that summary judgment was improper where the plaintiff
   presented evidence from the Wal-Mart manager and an expert roofing
   contractor that the roof was leaking and losing its ability to prevent rainwater
   from entering the building. 850 F.3d at 746. We distinguished Bearb v. Wal-
   Mart Louisiana, LLC, 534 F. App’x 264 (5th Cir. 2013), where we affirmed
   summary judgment when the only evidence of Wal-Mart’s responsibility for
   a water puddle was “speculation and [the plaintiffs’] own unsubstantiated
   statements.” Id. at 265. This case is akin to Bearb rather than Deshotel,
   because Bradley presented no evidence beyond her own speculation that
   Macy’s was responsible for the puddle.
           Bradley also argues that there is a genuine factual dispute as to
   whether Macy’s had constructive notice of the puddle. To create a fact issue
   as to constructive notice, “the claimant must come forward with positive
   evidence showing that the damage-causing condition existed for some period
   of time, and that such time was sufficient to place the merchant defendant on
   notice of its existence.” White v. Wal-Mart Stores, Inc., 669 So. 2d 1081, 1082


           1
            Bradley also attempts to rely on photographs allegedly showing a leaky ceiling,
   but those photographs were not submitted to the district court until after its ruling on the
   motion for summary judgment. Because we lack jurisdiction over the district court’s denial
   of Bradley’s motion for reconsideration, we cannot consider these photographs.




                                                4
Case: 20-30652      Document: 00516093651          Page: 5    Date Filed: 11/15/2021




                                    No. 20-30652


   (La. 1997). As the district court correctly found, Bradley presented no such
   evidence. Instead, she simply testified regarding the size and location of the
   puddle and speculated that Macy’s employees would have discovered it
   quickly due to its size and location. Because Bradley failed to create a genuine
   factual dispute as to either creation of the hazard or constructive notice, the
   district court properly granted summary judgment to Macy’s.
          AFFIRMED.




                                          5